DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-14, 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0365462 A1, Applicant’s submitted IDS filed 4/16/2018), hereinafter “Chang”, and in view of Koide et al. (US 2007/0208746 A1, Applicant’s submitted IDS filed 4/16/2018), hereinafter “Koide”. 


As per claim 1
“receiving, by a search server,  a search query” at [0052] and Fig. 3;
(Chang teaches the step of receiving the query “Razor Stock Sedan” from a user device)
“and information indicating one or more native application states that are accessible by a user device, from the user device” at [0038]-[0048] and Figs. 1B, 6;
(Chang teaches the user device extracts native application environment instance data describing the content for the application page and stores the data in the application index 114)
“identifying one or more first application state records among one or more application state records stored in the search server by matching between the search query and one or more terms included in each of the one or more application state records” at [0052]-[0059];
(Chang teaches using the application index 114 to identifying one or more search results in response to the search query by matching the search query with one or more text of an environment instance extracted from native applications on the user device)
“each of the one or more application state records including application access mechanism (AAM) for accessing a specific state of a native application and the one or more terms for describing the specific state” at [0031]-[0043] and Figs. 1B,. 2A-B;
(Chang teaches the application index include uniform resource identifiers (i.e., “application access mechanism”) for accessing a specific environment instance of the native application and 
“selecting one or more AAMs from the identified one or more second application state records, transmitting the selected one or more AAMs to the user device” at [0057]-[0060] and Fig. 3;
(Chang teaches providing the search result to the user device, wherein the search result includes a uniform resource identifier 436 which is an actionable identifier (i.e., “AAMs”) that, when selected, cause the subject application to launch on the user device and cause the application to automatically navigate from an initial start-up screen to a display of the Razor stock Sedan in the Garage level environment of the game)
	Chang does not teach “identifying one or more second application state records associated with the one or more native application states that are accessible by the user device among the identified one or more first application state records based on the information” as claimed. However, Koide teaches a secure search method including the step of “identifying one or more second application state records associated with the one or more native application states that are accessible by the user device among the identified one or more first application state records based on the information” at [0126]-[0131]. Particularly, Koide teaches the steps of appending a security filter to a query and using the security filter to filter the search results so that only search results accessible by the user are returned to the user. Thus, it would have been obvious to one of ordinary skill in the art to combine Koide with Chang’s teaching in order to improve the 

As per claim 2, Chang and Koide teach the method of claim 1 discussed above. Chang also teaches: wherein “each of the one or more application state records includes application state information (ASI) including one or more terms” at [0041]-[0050].

As per claim 3, Chang and Koide teach the method of claim 2 discussed above. Chang also teaches:  wherein “the ASI describes the specific state of the native application after the native application has performed one or more operations” at [0031]-[0050]

As per claim 4, Chang and Koide teach the method of claim 2 discussed above. Chang also teaches:  wherein “at least one of the one or more application state records includes an indication that the specific state describe by the ASI included in each of the one or more application state records is accessible by all” at [0059]-[0060].

As per claim 5, Chang and Koide teach the method of claim 2 discussed above. Chang also teaches: “generating accessibility data that indicates that the specific state described by the ASI included in each of the one or more application state records that are accessible by the user device within the native application referenced by the AAMs included in each of the one or more application state records” at [0059]-[0060].
As per claim 9, Chang and Koide teach the method of claim 1 discussed above. Chang also teaches: wherein “the AAM reference the native application and indicates one or more operations for the native application to perform” at  [0031]-[0050], [0057]-[0060].

Claims 10-14, 16-17 recite similar limitation as in claims 1-5, 9 and are therefore rejected by the same reasons.

Claims 7-8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Koide as applied to claims 1-5, 9-14, 16-17 above, and in view of Douglas et al. (US 2016/0357755 A1), hereinafter “Douglas”. 

As per claims 7, 15, Chang teaches the method of claims 2, 12 discussed above. Chang teaches at [0064]-[0067] the search engine may order the search results according to a ranking and provide the search results to that the search results are displayed according to the rank, but does not explicitly teach “generating a result score…” nor “ordering the records based on the scores as claimed. However, Douglas teaches a method for ranking a plurality of query result based on search results scores, including the step of: “generating a result score for each of the one or more application state records based on whether the ASI included in each of the application state records describes the specific states; and ordering the one or more application state records based on the one or more result scores, selecting the one or more application first state records from the ordered one or more application state records” at [0049]-[0057] and 

As per claim 8, Chang and Douglas teach the method of claim 7 discussed above. Douglas also teaches: wherein “generating the result score for each of the one or more application state records comprises generating the result score using a machine-learned model comprising one of a gradient-boosted decision tree and a logistic probability formula” at [0049]-[0057] and Figs. 6-7.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US patent No. 9,946,766 

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 




Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are moot in view of new ground of rejections.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 19, 2021